Edgar Lee Rice v. Commissioner.Rice v. CommissionerDocket No. 14870.United States Tax Court1951 Tax Ct. Memo LEXIS 324; 10 T.C.M. 165; T.C.M. (RIA) 51049; February 19, 19511951 Tax Ct. Memo LEXIS 324">*324  Edgar Lee Rice, pro se.  S. Earl Heilman, Esq., for the respondent.  MURDOCK Memorandum Opinion MURDOCK, Judge: The Commissioner determined for 1943 a deficiency of $67,899.43 in income tax and an addition of $33,949.72 under section 293 (b) for fraud. All of the allegations of facts in the petition to the merits of the petitioner's case are denied in the answer. The petitioner appeared at the hearing in person but without counsel. He was sworn but gave no testimony from which any fact material to his case can be found. It follows that he has failed to show error in the deficiency as determined by the Commissioner. The Commissioner, who by statute has the burden of proof to sustain the issue of fraud, failed to prove any material fact to sustain his burden, except that he introduced the tax return, which was filed with the collector of internal revenue for the district of Tennessee, and a revenue agent's report, showing the method used in making the determinations set forth in the notice of deficiency. The Commissioner has failed to sustain his burden of proof to show that section 293 (b) applies. Decision as to the deficiency will be entered for the Commissioner. 1951 Tax Ct. Memo LEXIS 324">*325  Decision as to the penalty will be entered for the petitioner.